United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Anchorage, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1419
Issued: January 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal from an April 10, 2009 merit decision of
the Office of Workers’ Compensation Programs, denying her claim for compensation. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the April 10, 2009 merit
decision.
ISSUE
The issue is whether appellant has established an injury causally related to factors of her
federal employment as a security screener.
FACTUAL HISTORY
On March 2, 2009 appellant, then a 56-year-old security screener, filed an occupational
disease claim, alleging that she sustained back, left arm and shoulder conditions as a result of her
federal employment. By letter dated March 6, 2009, the Office requested that she submit
additional factual and medical evidence. In a narrative statement, appellant indicated that her job

required lifting and transferring luggage and boxes. She indicated she went for treatment on
February 10, 2009 due to severe pain.
With respect to medical evidence, appellant submitted notes and form reports (CA-17 and
CA-20) signed by a physician’s assistant. The record contains an unsigned report dated
February 24, 2009 containing the name of the physician’s assistant. Appellant also submitted
diagnostic tests, including cervical and left shoulder x-rays, and a cervical magnetic resonance
imaging (MRI) scan.
By decision dated April 10, 2009, the Office denied her compensation claim. It found
that the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id.

2

ANALYSIS
In this case, appellant identified lifting and transferring luggage and boxes as
employment factors causing an injury. The Office accepted that she performed these activities.
The issue is whether there is probative medical evidence on causal relationship between a
diagnosed back, left arm or shoulder condition and the identified employment factors.
The evidence appellant submitted does not contain a rationalized medical opinion from a
physician. Under the Act, a physician includes, “surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by state law.”7 It is well established that medical evidence from a physician’s
assistant does not constitute competent medical evidence as a physician’s assistant is not a
physician under 5 U.S.C. § 8101(2).8 The reports from the physician’s assistant are therefore of
no probative value to appellant’s claim. The diagnostic studies do not provide an opinion on
causal relationship with employment.
On appeal, appellant stated that she was sending papers with different signatures. The
Board, however, is limited to the evidence that was before the Office at the time of the April 10,
2009 Office decision. The evidence before the Office did not contain a rationalized medical
opinion on causal relationship from a physician. Therefore, the Office properly denied the claim.
CONCLUSION
The Board finds the medical evidence is not sufficient to establish an injury causally
related to the identified employment activities.

7

5 U.S.C. § 8101(2). With regard to chiropractors, the term “physician” includes chiropractors “only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.” Id.
8

George H. Clark, 56 ECAB 162 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 10, 2009 is affirmed.
Issued: January 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

